ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Snyder Drug Stores, Inc. for further review of the decision of the court of appeals, Wallin v. Rappaport, 539 N.W.2d 4 (Minn.App.1995) be, and the same is, granted. That decision is reversed and the summary judgment entered in favor of the petitioner is reinstated. The record discloses no direct evidence that the alleged accumulation of ice on the parking lot owned and maintained by petitioner was the cause of the plaintiffs injuries, particularly where the plaintiff could not definitively recall whether the lot surface was icy near the passenger side of the vehicle and where, while opening the passenger door, the plaintiff felt two strong tugs on her purse strap by an assailant and fell to the ground, spilling the contents of the grocery bag she carried.
BY THE COURT:
/s/ Alexander M. Keith A.M. KEITH Chief Justice